Citation Nr: 1800921	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  09-36 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1989 to November 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded the Veteran's PTSD claim for additional development in December 2011 and February 2014.  Thereafter, in a December 2015 decision, the Board denied service connection for PTSD.  The Veteran appealed that decision to United States Court of Appeals for Veterans Claims (Court).  In a March 2017 memorandum decision, the Court vacated such decision and remanded the claim to the Board.

The Board notes that the July 2008 rating decision also denied service connection for major depressive disorder and anxiety, among other findings.  The Veteran's depression and anxiety claims were remanded for additional development by the Board in December 2011, February 2014, and December 2015.  Thereafter, the Board denied these claims in a May 2016 decision.  However, in November 2016, the Court vacated and remanded the Board decision, for action consistent with a November 2016 Joint Motion for Partial Remand.  Subsequently, the Board remanded these claims to the RO for additional development in February 2017.  As these claims have not yet been returned to the Board, they will be adjudicated in a future Board decision.

The claim is REMANDED to the RO.  VA will notify the Veteran if further action is required.



REMAND

The Veteran contends that she has PTSD due to her military service.  In this regard, the Veteran reported stressors of being near combat areas and witnessing mortar fire during service in Kuwait and Iraq.  Her service personnel records show that she served as a medical specialist and is a recipient of the Combat Medical Badge and the Kuwait Liberation Medal.  Post-service VA treatment records show that in July 2007 she reported experiencing flashbacks to her service after seeing media coverage of the Iraq War on television.

The Veteran was afforded a VA examination in May 2008.  The examiner did not find that the Veteran had been diagnosed with PTSD by a medical professional.  After examining the Veteran, the examiner concluded that it was less likely than not that she has PTSD.  However, in the December 2011 remand, the Board found that all relevant evidence was not reviewed by the examiner prior to conducting the examination and formulating her conclusion.  Thus, the Board remanded the claim for additional development.

Thereafter, pursuant to the Board's December 2011 remand, the Veteran was afforded another VA examination in January 2012.  This examiner reported that the Veteran does not meet the criteria for PTSD and did not diagnose her with such condition.  However, in a February 2014 decision, the Board found that the examiner did not provide sufficient rationale to support her conclusions and remanded the claim to obtain an addendum opinion.

Subsequently, pursuant to the February 2014 Board remand, the Veteran was again afforded a VA examination in regard to this claim in April 2014.  This examiner did not find that the Veteran met the criteria for a diagnosis of PTSD.  However, the Board notes that the examiner evaluated the Veteran pursuant to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  In this regard, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and replace them with references to the DSM-5.  See 79 Fed. Reg. 45093 (Aug. 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 14308 (Mar. 19, 2015).  In the present case, the RO certified the Veteran's appeal to the Board in September 2010 and, therefore, this claim is governed by the DSM-IV.  

Then, in a December 2015 decision, the Board denied service connection for PTSD because the Veteran has not been diagnosed with such condition.  The Board found that the May 2008, January 2012, and April 2014 VA examinations were adequate to decide the claim.  Specifically, the Board noted that, while the April 2014 examiner used the DSM-5 criteria, his conclusion was consistent with the findings of the two examinations conducted using the DSM-IV.

As noted above, the Court vacated and remanded the matter in March 2017.  The Court found that the Board erred in relying on the April 2008 and January 2012 VA examinations and did not adequately explain its reliance on the April 2014 VA examination that was conducted using the DSM-5.

Also added to the record, the Veteran was afforded another VA psychiatric examination in January 2016 and a VA addendum opinion was obtained in April 2017.  They did not show a diagnosis of PTSD.  However, the DSM-5 criteria were again used in the formation of such findings.

Therefore, while the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, remand is warranted for another examination of the Veteran in regard to this claim in which the DSM-IV criteria is used.  In addition, updated VA treatment records for the Veteran should be associated with the file.

Accordingly, the claim is REMANDED for the following actions:

1.  Obtain complete VA treatment records from July 2017.

2.  After completing the records development indicated above, schedule the Veteran for a VA psychiatric examination to be performed by an appropriate examiner.  The examiner should determine if she meets the diagnostic criteria for PTSD under the DSM-IV (rather than the DSM-5) criteria and, if so, whether such diagnosis is the result of an in-service stressor, to include serving in areas exposed to mortar rounds and other munitions.

In offering any opinion, the examiner must consider the full record, to include the Veteran's statements and the statements provided by her family and friends.

A detailed rationale for all opinions offered should be provided.

3.  Finally, readjudicate the PTSD claim.  If the benefit sought is not granted in full, issue the Veteran and her representative a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

In addition, this claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

